Citation Nr: 1700768	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2011 rating decision, the RO granted entitlement to service connection for diabetes mellitus, type II, and denied the Veteran's claim of entitlement to service connection for hearing loss.  In January 2012, the Veteran submitted a notice of disagreement in which he asserted disagreement only with the hearing loss decision.  

The Board notes that the Veteran made a statement on a congressional Privacy Act Release Form in May 2015 regarding an appeal for diabetes and neuropathy.  VA issued a rating decision for the claims of diabetes and peripheral neuropathy in January 2012.  However, VA did not receive a notice of disagreement within one year of that decision as required by 38 C.F.R. § 20.302(a) (2016).  As such, only the issue of service connection for hearing loss is on appeal before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).   Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both the Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At a VA examination in November 2011, the examiner reviewed the Veteran's claims file and performed puretone audiometry and Maryland CNC speech recognition tests.  The examiner diagnosed conductive hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner further noted that the Veteran reported exposure to "various types of aircraft and reported he was provided with hearing protection," with no subsequent occupational or recreational noise exposure.  See also DD Form 214 (confirming the Veteran's military occupational specialty as an aircraft mechanic and repairman).  The examiner described the Veteran's history of frequent ear infections and ear pain, as well as an ear surgery in the late 1990s.  The examiner noted that the Veteran confirmed hearing evaluations with Dr. R.C. with Greater Knoxville ENT prior to the VA exam.  No private treatment records are associated with the evidence of record.  On remand, the AOJ should undertake appropriate efforts to obtain all private medical records pertaining to the Veteran's hearing loss from the late 1990s to the present.   

The November 2011 VA examiner noted a separation exam dated September 1969 that indicated normal hearing sensitivity and stated that there was "no evidence of significant threshold shifts between entrance and separation."  The examiner then gave the opinion that the Veteran's hearing loss is not the result of noise exposure during military service and that the conductive hearing loss in the right ear was not related to acoustic trauma.  The examiner stated that conductive hearing loss can potentially be treated, with hearing restored or improved.         
	
In a December 2011 letter opinion, Dr. R.C. stated that his practice saw the Veteran in 1999 and noted a large perforation in the Veteran's right tympanic membrane.  Dr. R.C. noted that the Veteran "was not capable of wearing a hearing protection all the while in the service because it would have been dangerous in the position in which he would have been," on the flight line.  Dr. R.C. opined that it is plausible and within a reasonable degree of medical certainty that the Veteran could have incurred a perforation with subsequent hearing loss in his right ear due to "exposure to artillery and weaponry."  The Veteran's DD Form 214 indicates the Veteran served in Vietnam.  The Veteran also contends he was exposed to aircraft noise as an aircraft mechanic while he was in the service.  See May 2013 VA Form 9; see also DD Form 214.    

"It is the Board that must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another."  Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the VA examiner relied heavily on the Veteran's normal hearing at separation, and indicated the Veteran's right ear hearing loss occurred after service.  However, Dr. R.C.'s opinion concluded the Veteran's hearing loss is related to service, but it appears he did not review the full evidence of record, to include the Veteran's service records.  Accordingly, the Board finds that these opinions are insufficient upon which to make a determination regarding service connection.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current bilateral hearing loss.  

The AOJ should also obtain any updated VA treatment records from October 2015 to the present, to include any scanned audiogram records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all private medical records pertaining to the Veteran's hearing loss from the late 1990s to the present, to include records from Dr. R.C. at Greater Knoxville ENT.  All obtained records should be associated with the evidentiary record.

2. The AOJ should also obtain all outstanding VA treatment records, from October 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran regarding his hearing loss and noise exposure in service, to include the extent to which the Veteran was provided and used hearing protection during service.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)	Please identify with specificity all hearing loss disabilities which are currently manifested, or which have been manifested at any time since October 2011.  

b)	For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically consider the Veteran's contentions regarding loss of hearing since his separation from active duty service and address the Veteran's history regarding the use of hearing protection while performing his duties as an aircraft mechanic and any exposure to artillery and/or weapons fire.

c)	Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sensorineural hearing loss manifested to a compensable degree within a year of his separation from active duty service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner should confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, adjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




